Citation Nr: 1616054	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-44 570	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date for service connection for thoracic scoliosis prior to November 20, 2002.

2.  Entitlement to an initial rating for thoracic scoliosis in excess of 40 percent.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from September 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at the RO in January 2008 and a copy of the transcript thereof was forwarded to him in March 2010.  

The Veteran was scheduled to testify at a Board videoconference in March 2016 but he failed to attend.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records. 

At the RO hearing reference was made to a statement by a physician with the Maryland Department of Veterans Affairs and that statement was quoted at length.  Liberally interpreted, it appears that statement may be alleging that there was clear and unmistakable error (CUE) in the February 1974 rating decision which denied service connection for thoracic scoliosis.  This matter has not been addressed by the RO and, so, if it is intended to be a motion for revision of the February 1974 rating decision on the basis of CUE, the Board does not have jurisdiction over it.  Accordingly, this matter is referred to the RO for clarification and any required action, if needed.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  The Veteran initiated an appeal of a February 1974 rating decision, of which he was notified by RO letter in March 1974, denying service connection for thoracic scoliosis but after an April 1974 Statement of the Case he did not perfect that appeal by filing a Substantive Appeal.  

2.  The February 1974 rating decision denying service connection for thoracic scoliosis is final.  

3.  The Veteran applied to reopen the claim for service connection for thoracic scoliosis in June 1975 but he did not submit new and material evidence and he was notified by RO letter of July 11, 1975, that absent the submission of new and material evidence the application to reopen the claim for service connection for thoracic scoliosis no further action would be taken.  

4.  The Veteran applied to reopen the claim for service connection for thoracic scoliosis in November 20, 2002, and subsequently new and material evidence was submitted which reopened the claim and established entitlement to service connection for thoracic scoliosis.  

5.  The Veteran has limited thoracolumbar spinal motion but does not have ankylosis, much less unfavorable ankylosis, of the entire thoracolumbar spine, never had bed rest prescribed by a physician, and has not had radiculopathy.  


CONCLUSIONS OF LAW

1.  The February 1974 rating decision, of which he was notified by RO letter in March 1974, denying service connection for thoracic scoliosis, and from which an appeal was not perfected, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2015).  

2.  The criteria for an effective date prior to the November 20, 2002, application to reopen the claim for service connection for thoracic scoliosis are not met.  38 U.S.C.A. §§ 5110(a), 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(a), (b) and (c), 3.400 (2015).

4.  The criteria for an initial rating in excess of 40 percent for thoracic scoliosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claims arise from a disagreement, following the initial grant of service connection for thoracic scoliosis, with the assignment of an initial effective date and initial disability rating that were assigned upon granting service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this regard, by letter of April 2004 the Veteran was provided the appropriate information under the Veterans Claims Assistance Act of 2000 (VCAA) as to the application to reopen his claim for service connection for thoracic scoliosis.  In fact, following the June 2004 denial of the application to reopen the claim for service connection for thoracic scoliosis, he was notified of that denial by RO letter later in June 2004, and it informed him that the claim had been denied in 1974 because the evidence showed that the condition pre-existed service being a congenital or developmental abnormality and was not aggravated by the service itself.  

As to the duty to assist, various private clinical records have been received but these pertain to treatment and evaluation for disabilities other than the Veteran's spine.  VA treatment records since 2004 are on file.  In this regard, the Veteran reported having been treated by VA but attempts to locate such records were unsuccessful.  Specifically, in April 2006 there was a negative response to a request for a search of VA treatment records in 1974.  

The Veteran's service treatment records (STRs) are on file.  As to this, in October 2004 the Veteran submitted duplicate STRs of referencing treatment for his low back during service in March and April 1974.  

The Veteran was provided a copy of the claim file in February 2006.  Also, he testified at the RO in January 2008 in support of his application to reopen the claim for service connection for thoracic scoliosis, and in March 2010 he was provided with a copy of the transcript of that hearing.  

38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the RO hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Moreover, while assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).

Also, the Veteran was provided with a VA examination in February 2008 addressing both the thoracic scoliosis and its' severity, and thereafter service connection for that disorder was granted.  The adequacy of the examination has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination report is accepted as adequate because it provides evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion. 

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran's original claim for service connection for thoracic spine disability was received in December 1973, within one year of his September 1973 discharge from active service.  

On VA examination in January 1974 the Veteran had a marked limp and used a cane.  On examination he had scoliosis of the thoracic spine with convexity to the left.  The diagnosis was scoliosis of the thoracic spine.  X-rays revealed rotoscoliosis of the dorsal and lumbar spinal segments.  No opinion was rendered as to the etiology or the time of onset of the thoracic scoliosis.  

The Veteran was notified by RO letter of March 5, 1974, of a February 1974 rating decision that denied his claim for service connection for thoracic spine and he was notified of his appellate rights.  He initiated an appeal by filing a Notice of Disagreement (NOD) later in March 1974 and, thereafter, a Statement of the Case (SOC) was issued as to that matter on April 19, 1974.  

However, the Veteran never perfected that appeal by the filing of a Substantive Appeal, VA Form 9 or equivalent.  

In June 1975 the Veteran applied to reopen the claim for service connection for thoracic spine disability by filing VA Form 21-526, Application for Compensation or Pension.  No evidence was submitted in support of this claim.  

By RO letter of July 11, 1975, the Veteran was informed that he had not perfected his prior appeal and that to reopen the claim for service connection for scoliosis of the spine he had to submit new and material evidence and that no further action would be taken until such evidence was received.  

The Veteran did not submit additional evidence in support of the July 1975 application to reopen the claim for service connection for thoracic scoliosis.  

Thereafter, the Veteran again applied to reopen the claim for service connection for thoracic scoliosis by filing VA Form 9, "Appeal to the Board of Veterans' Appeals" which was received on November 20, 2002.  

A March 2004 VA outpatient treatment (VAOPT) record shows that the Veteran complained of having had pain down his left leg for years and that it was getting worse.  He reported having had a back injury during military service, and also reported that he had scoliosis.  He had a history of past surgery on both knees, but the reason(s) was uncertain; however, he had had a tendon injury.  He had had a repair of the left Achilles tendon.  He walked with a limp and used a cane.  On examination he had surgical scars of both knees, with deformity of the right knee, and of the left Achilles region.  He had levoscoliosis.  In September 2004 he was to continue with back exercises due to his continued low back pain.  

Private clinical records received in April 2004 show that the Veteran was hospitalized in January 1990 for a rupture of the left patellar tendon and tears of the medial and lateral menisci of the left knee, for which he had surgery.  

A June 2004 rating decision denied reopening of the claim for service connection for scoliosis of the thoracic spine and the Veteran initiated an appeal therefrom by filing an NOD in September 2004.  After an SOC was issued in October 2006 as to that matter, that appeal was perfected by filing VA Form 9 in December 2006.  

Received in October 2004 was a photocopy of a service record dated April 9, 1973, showing that the Veteran had been treated during service after a back injury and that X-rays documented scoliosis of the thoracic spine.  Written on the photocopy are the Veteran's handwritten comments.  This is a duplicate of the STR which was on file at the time of the original June 2004 denial of service connection for thoracic scoliosis.  

A November 2007 VAOPT shows that the Veteran had back pain but no urinary or bowel problems and no weakness, numbness of tingling of the lower extremities.  

The Veteran testified in support of his claim at the RO in January 2008.  He testified that he was first diagnosed with thoracic scoliosis during service in November 1972 at an Army Hospital in Japan.  Pages 1 and 2 of the transcript.  He was treated thereafter stateside during service until June 1973.  Page 2.  He was treated after service in 1973 at the Lockraven VA facility.  Page 3.  He was seen thereafter at that facility, sparingly, until about 1983 or 1984, and again at the clinic in "Kokomo" city about 4 or 5 years ago.  Page 4.  During the interim, he had self-treated his back problems.  Page 4.  He had not had back problems prior to service.  Page 5.  He had spoken with his family physician and with a VA physician about whether his back problems were a result of his military service but the private physician was now deceased and he had been unable to locate the VA physician.  Page 5.  The Veteran was unaware of any written opinion by any past treating clinician regarding the etiology of his back condition.  Page 6.  However, the Veteran had obtained such an opinion from a physician and (after the hearing) submitted it.  Pages 6 and 7.  It was agreed that the Veteran would be furnished a VA examination.  Page 11.  

Entered into VBMS on the day of the RO hearing was a statement from Dr. H. of the Maryland Department of Veterans Affairs.  Dr. H. stated that the Veteran's original claim was decided in 1974 when there were "very incomplete medical records" and that "[a]dditional military records were received in 2004 and 2006, after the [original] claim was filed, demonstrating information concerning the back not previously of record, in both personnel and medical records."  Dr. H. synopsized the STRs and addressed what appeared to be either inconsistent or conflicting evidence with respect to whether the Veteran either had a pre-existing low back disorder and whether it was aggravated during service.  That physician also alleged that the matter of the presumption of soundness and aggravation, particularly with respect to rebuttal by clear and unmistakable evidence as required in the holding in Wagner v. Principi, 307 F.3d 1089 (Fed.Cir. 2004) had not been addressed.  

On VA spinal examination in February 2008 the Veteran complained of achiness, stiffness in the thoracolumbar spine region every single day.  His pain radiated down the left lower extremity.  He was able to ambulate about a quarter of a mile at a stretch.  He did not use a cane but intermittently used a brace.  The pain radiated down the left lower extremity.  He took Motrin, Tylenol, and Valium in the evening.  His activities of daily living were still independent.  He was gainfully employed, working as an auditor, i.e., a desk job.  There was no significant history of flare-ups.  

Examination revealed scoliosis of the thoracolumbar spine region.  Forward flexion was from 0 to 30 degrees; extension was from 0 to 10 degrees, lateral bending was to 25 degrees, bilaterally; and lateral rotation was from 0 to 25 degrees, bilaterally.  Three repetitive ranges of motion were provided, with all three yielding identical findings.  The range of motion was limited by pain, which meant that pain starts at the end of range of motion.  Deluca criteria were applied without additional loss of range of motion due to pain, fatigue, weakness or incoordination.  The Veteran's gait was antalgic.  There was tenderness but no spasms noted in the lower spine region.  Neurological examination revealed 5/5 power in all major muscle groups.  Sensory examination was unremarkable.  Deep tendon reflexes were symmetrical.  The Veteran had not been bedridden in the last 12 months.  

The diagnostic impression was scoliosis of the thoracolumbar spine region.  The examiner reported having carefully reviewed the medical records, and there was apparently no documentation of scoliosis upon the entry and questionable history of scoliosis upon exit from service.  Based upon the medical record, it was as likely as likely as not that the scoliosis might have started during military service.  The rationale was that there was no pre-existing condition prior to entering the service, and the Veteran did start complaining of lower back pain just prior to his departure from the service.  The Veteran's activities of daily living were still independent. 

A March 2008 VAOPT record shows that the Veteran reported having gradually progressive low back pain which did not radiate to any extent.  He had been using bracing with minimal benefits.  He had had physical therapy with no benefit.  He had had some improvement by using medications but continued to have significant discomfort.  He denied having any bowel or bladder incontinence or dysfunction.  On examination patellar and Achilles reflexes were equal and symmetric.  Babinski's sign was negative.  There was no clonus, bilaterally.  There was a scoliotic curvature of the lower lumbar spine.  There was muscle spasm.  The diagnosis was low back pain, likely secondary to scoliosis.  The Veteran was to participate in physical therapy for a TENS unit, gait training, lumbar stabilization exercises, and abdominal exercises.  

Thereafter, a March 2009 rating action granted service connection for thoracic scoliosis and assigned an initial 40 percent disability rating, all effective November 20, 2002 (date of receipt of the application to reopen the claim).  

An effective date for service connection for thoracic scoliosis prior to November 20, 2002

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Veteran initially filed a claim for service connection in December 1973, shortly after his September 1973 discharge from active service.  The Veteran was notified by an RO letter of March 1974 of a February 1974 rating decision that denied service connection for thoracic scoliosis.  Although he initiated an appeal by filing an NOD in March 1974, after an SOC was issued in April 1974 he never perfected the appeal.  Accordingly, unless certain exceptions are met, the February 1974 rating decision is final.  Also, although he attempted to reopen the claim in June 1975, he was notified by the RO that he had to submit new and material evidence in order to reopen that claim.  However, he did not do so.  Previously denied service connection claims shall be reopened if the application therefor was received on or after August 29, 2001, and if "new and material" evidence is received, i.e., "new" if it was not of previously of record and "material" in that it relates to an unestablished fact needed for claim substantiation.  It may not be either cumulative or redundant of earlier evidence and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Veteran again applied to reopen the claim for service connection for thoracic scoliosis on November 20, 2002.  Subsequently developed evidence established entitlement to service connection for thoracic scoliosis and the RO assigned November 20, 2002, as the effective date for that grant.  

Because the Veteran did not appeal the 1974 rating decision denying service connection for thoracic scoliosis, that rating decision is final and is a bar to an earlier effective date in the absence of clear and unmistakable error (CUE) under 38 C.F.R. § 3.105(a).  See also 38 U.S.C.A. § 7105(c) (an unappealed rating action is final); 38 C.F.R. §§ 3.104(a) (a rating action is final), 20.302(a) (without timely filed NOD a rating decision is final) and 20.1103 (properly notified unappealed rating decision if final); 38 C.F.R. §§ 3.156, 20.1103.  As noted above, the matter of whether the Veteran is now seeking to revise the February 1974 rating decision on the basis of CUE has been referred to the RO for initial consideration.  

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

However, the exception to this is, under 38 C.F.R. § 3.156(c), if additional and relevant service records are received after a prior and final VA adjudication of a service connection claim, VA will reconsider the claim without requiring that there be new and material evidence under 38 U.S.C.A. §38 C.F.R. § 3.156(a).  Any award based on all or part of such additional service records will be made effective the date entitlement arose or the date VA received the previously decided claim, whichever is later.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Vigil v. Peake, 22 Vet. App. 63, 65 (2008); Cline v. Shinseki, 26 Vet. App. Vet. App. 18, 21 - 26 (2012).  

In this case the record does not reflect that the award of VA benefits for thoracic scoliosis was premised in any way on service records not previously associated with the Veteran's earlier claim.  38 C.F.R. § 3.156(c).  As to this, Dr. H. stated in his January 2008 memorandum that additional service records were received in 2004 and in 2006.  However, the March 2009 rating decision (granting service connection for thoracic scoliosis) and the September 2010 SOC both stated that a response to a 2004 request for service medical records of the Bethesda Navy Medical Center had been negative.  However, the October 2006 SOC stated that additional STRs were received in June 2006.  In any event, the March 2009 rating decision (which granted service connection for thoracic scoliosis following the February 2008 VA examination) premised the grant of service connection upon the February 2008 VA examiner's favorable medical opinion.  That opinion noted only that there was apparently no documentation of scoliosis upon the entry and questionable history of scoliosis upon exit from service.  

Thus, the favorable VA medical opinion in February 2008 was not premised upon the receipt of any additional service records which were not on file at the time of the February 1974 rating decision that denied service connection for thoracic scoliosis.  

As to the allegation that the Veteran received VA treatment in 1973 and 1974 and even assuming those records existed, although a report of VA examination or hospitalization may be accepted as an informal claim for increased benefits or an informal claim to reopen once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, such reports cannot constitute an original claim for service connection.  38 C.F.R. § 3.l57(b)(1); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  In MacPhee v. Nicholson, the United States Court of Appeals for the Federal Circuit held that:

An informal claim under 38 C.F.R. § 3.157(b)(1) is a claim to increase or reopen a disability determination.  See 38 C.F.R. § 3.157(b)(1) (entitled "Report of examination or hospitalization as claim for increase or to reopen").  Any such informal claim must be for a condition that not only has been the subject of a prior claim, but the condition must also have been previously found to be service-connected ...  

In other words, any VA clinical records in 1973 and 1974 could not constitute an original claim for service connection or an application to reopen the claim for service connection which was denied in February 1974.  

Accordingly, even with consideration of the favorable resolution of doubt in favor of the Veteran, an effective date prior to November 20, 2002, for service connection for thoracic scoliosis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

An initial rating for thoracic scoliosis in excess of 40 percent

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21. Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

Under the Diagnostic Code (DC) 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

As to incapacitating episodes, if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2013).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115").  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Sciatic neurological manifestations are rated under Diagnostic Code 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

As for rating the orthopedic manifestations, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) is used and encompasses symptoms such as pain (radiating or not), stiffness, and aching but does not require that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3. 

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note 5 of the General Rating Formula. 

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

Although the Veteran has complained of pain down a lower extremity, the clinical evidence has simply not confirmed that he actually has radiculopathy due to his service-connected thoracic scoliosis.  

For a rating in excess of the 40 percent rating the Veteran must have either IVDS with incapacitating episodes lasting at least 6 weeks in the past 12 months, to warrant a 60 percent rating.  However, more than his verbal assurance of this is required.  Rather, there must be bed rest prescribed by a physician.  Here, there is no evidence that the Veteran has ever been prescribed bed rest by a physician.  

Alternatively, a higher rating could be assigned under the General Rating Formula for Diseases of the Spine, or by assignment of higher ratings for the orthopedic and neurologic components.  Under the General Rating Formula for Diseases of the Spine, (which assigns a rating for orthopedic component of spinal disability) a 50 percent rating could be assigned if there was unfavorable ankylosis of the entire thoracolumbar spine.  A review of the entire evidentiary record makes is indisputable that the Veteran does retain some thoracolumbar motion and, so, this precludes finding that he had any thoracolumbar ankylosis.  

Thus, there remains only the question of any neurologic component, i.e., the signs, symptom, and impairment due to radicular symptoms in the Veteran's lower extremities.  Here, there is no evidence of impairment of any peripheral nerve in the lower extremities.  

Accordingly, the Board finds that the preponderance of the evidence is against finding that an evaluation for the Veteran's thoracic scoliosis in excess of 40 percent is warranted at any time during this appeal.  

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

In this case, the service-connected thoracic scoliosis, rated 40 percent disabling, is the Veteran's only service-connected disorder.  Thus, consideration may not be given to the nonservice-connected disabilities of the Veteran's knees, which have required past surgery.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected thoracic scoliosis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

With respect to the Veteran's service connection thoracic scoliosis it must be noted that while the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  

The appellant has not identified relevant symptomatology that is not contemplated by the rating criteria.  Additionally, the appellant has not cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted.   

The statements or findings of impaired function, such as severely restricting his ability driving, walking, lifting, and sitting pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  As a result of his service-connected disabilities, the Veteran has experienced pain, painful motion, limitation of motion, and an antalgic gait due to his low back sciatic disorder.  All of these types of symptoms are contemplated by the rating criteria inasmuch as 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  

Moreover, if the Veteran in the future actually develops ankylosis of the thoracolumbar spine or has incapacitating episodes of a specified duration, or develops greater neurological impairment from sciatica, a higher disability rating may be assigned.  

The Board finds that none of the signs or symptoms of the service-connected spinal disability shown in the record rendered the schedular criteria inadequate.  In addition, the Board notes that a review of the record does not reveal any evidence establishing anything unique or unusual about the symptoms of the service-connected disabilities.  Thus, threshold determination under Thun, whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate" was not met.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board acknowledges that the service-connected disability results in time lost from work and, so, loss of income but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected disability has interfered with employment beyond what is contemplated by the rating criteria.  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by the Veteran but this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria for the low back disorder are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

An effective date for service connection for thoracic scoliosis prior to November 20, 2002, is denied. 

An initial rating for thoracic scoliosis in excess of 40 percent is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


